DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment of claims submitted on 04/08/2021 has been entered.  Claims 1, 10, 16, 17 and 19 have been amended, claims 2 and 5-9 have been withdrawn, and claims 4 and 18 have been canceled.  Therefore, claims 1-3, 5-17 and 19 are now pending in the present application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-17 and 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Onozuka (JP 2005186240 A). 
Regarding claims 1, 10, 12, 16, 17 and 19, Onozuka discloses a movable element (1) for a damping system (fig. 5) comprising: 

at least two damping assemblies (21 and 22) each of the damping assemblies being positioned respectively against a surface of the absorbent mass (2) and arranged to bear against the internal wall of the housing (1) at respective end of the absorbent mass, wherein the movable element has a phase shift between the oscillations of each of the ends of the absorbent mass in each of the damping assemblies during operation of the movable element by generating damping effects and/or having different rigidity for each of the damping assemblies at the ends of the absorbent mass (note figs. 6-8 and [0016], [0029] and [0035]-[0043] of the English translation), wherein the damping assemblies are formed respectively by one or more elastic elements (21 and 22) positioned in annular grooves arranged radially on a periphery of the ends of the absorbent mass and arranged to be held clamped in position between the absorbent mass and internal radial wall of the housing such that the absorbent mass has different damping effects at the ends thereof (note figs. 6-8 and [0016], [0029] and [0035]-[0043] of the English translation).   
Re-claim 11, Onozuka discloses the housing is connected to a cutting apparatus or a cutting tool (note the abstract).
Re-claims 13-15, Onozuka discloses the movable element is arranged to function with a shift of displacement amplitude between the oscillations of each part of the absorbent mass in each of the damping assemblies during operation of the movable element, by generating damping effects and/or having different rigidity for each of the damping assemblies (note the abstract, figs. 6-8 and [0016], [0029] and [0035]-[0043] of the English translation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 10-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Freyermuth et al. (US 2011/0318127 A1) in view of Onozuka (JP 2005186240 A).
Regarding claims 1, 10, 12-15, 17 and 19, Freyermuth et al. discloses a movable element (1) for a damping system (figs. 1-3) comprising: 
an absorbent mass (2) disposed in a housing (1, 3) of the damping system, the housing having an internal wall (3), the absorbent mass (2) being surrounded by the internal wall and being centered in the housing (note mass and the housing are being centered relative to the central axis as shown in figs. 1-3), an exterior shape of the absorbent mass (2) being the same over a length of the absorbent mass or varying continuously over the length of the absorbent mass; and 
at least two damping assemblies each of the damping assemblies being positioned respectively against a surface of the absorbent mass (2) and arranged to bear against the internal wall of the housing (1, 3) at different parts of the absorbent mass (note the plurality of elastically deformable means of the absorbent mass 2 and also note [0017]).  
Freyermuth fails to explicitly disclose the absorbent mass having different damping effects at the opposite ends.  However, Onozuka discloses a movable element (1) for a damping system (fig. 5) comprising: an absorbent mass (2) disposed in a housing (1) of the damping system, the housing having an internal wall (note the inner wall surface of the hollow section 10), the absorbent mass (2) being surrounded by the internal wall and being centered in the housing, an exterior shape of the absorbent mass (2) being the same over a length of the absorbent mass or varying continuously over the length of the absorbent mass; and at least two damping assemblies (21 and 22) each of the damping assemblies being positioned respectively against a surface of the absorbent mass (2) and arranged to bear against the internal wall of the housing (1) at respective end of the absorbent mass, wherein the movable element is arranged to function with a phase shift between the oscillations of each of the ends of the absorbent mass in each of the damping assemblies during operation of the movable element by generating 
Re-claim 3, Freyermuth et al. discloses each of the damping assemblies are formed by a different number of one or more elastic elements held in position between the absorbent mass and internal wall of the housing (note the plurality of elastically deformable means of the absorbent mass 2 and also note [0017]).
Re-claim 11, Freyermuth et al. discloses the housing is connected to a cutting apparatus or a cutting tool (note the abstract).

Claims 1, 3, 10-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ostermann et al. (US 8,308,404 B2) in view of Onozuka (JP 2005186240 A).
Regarding claims 1, 10, 12-17 and 19, Ostermann discloses a movable element for a damping system (fig. 3) comprising: 
an absorbent mass (2) disposed in a housing (1) of the damping system, the housing having an internal wall, the absorbent mass (2) being surrounded by the internal wall and being 
at least two damping assemblies (5) each of the damping assemblies being positioned respectively against a surface of the absorbent mass (2) and arranged to bear against the internal wall of the housing (1) at different parts of the absorbent mass (note fig. 3), wherein the movable element has a phase shift between the oscillations of each part of the absorbent mass in each of the damping assemblies during operation of the movable element, by generating damping effect and/or having different rigidity for each of the damping assemblies (note col. 2, line 59 to col. 3, line 24), wherein the damping assemblies are formed respectively by one or more elastic elements (5) positioned in annular grooves (5’) arranged radially on a periphery of the absorbent mass and arranged to be held clamped in position between the absorbent mass and internal radial wall of the housing.
Ostermann fails to explicitly disclose the absorbent mass having different damping effects at the opposite ends.  However, Onozuka discloses a movable element (1) for a damping system (fig. 5) comprising: an absorbent mass (2) disposed in a housing (1) of the damping system, the housing having an internal wall (note the inner wall surface of the hollow section 10), the absorbent mass (2) being surrounded by the internal wall and being centered in the housing, an exterior shape of the absorbent mass (2) being the same over a length of the absorbent mass or varying continuously over the length of the absorbent mass; and at least two damping assemblies (21 and 22) each of the damping assemblies being positioned respectively against a surface of the absorbent mass (2) and arranged to bear against the internal wall of the housing (1) at respective end of the absorbent mass, wherein the movable element is arranged to function with a phase shift between the oscillations of each of the ends of the absorbent mass in each of the damping assemblies during operation of the movable element by generating 
Re-claim 3, Ostermann discloses each of the damping assemblies are formed by a different number of one or more elastic elements (5) held in position between the absorbent mass (2) and internal wall of the housing (1).
Re-claim 11, Ostermann discloses the housing is connected to a cutting apparatus or a cutting tool (note col. 1, lines 13-16).

Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive. 
Regarding Onozuka, the applicant argues that Onozuka does not disclose or suggest that a movable element has a phase shift between the oscillations of each of the ends of the absorbent mass in each of the damping assemblies during operation of the movable element by generating damping effects and/or having different rigidity for each of the damping assemblies 
Regarding Freyermuth in view of Onozuka, the applicant argues that Freyermuth does not disclose or suggest that a movable element has a phase shift between the oscillations of each of the ends of the absorbent mass in each of the damping assemblies during operation of the movable element by generating damping effects and/or having different rigidity for each of the damping assemblies at the ends of the absorbent mass as recited in the claims 1, 10, 16, 17 
Regarding Ostermann in view of Onozuka, the applicant argues that Ostermann does not disclose or suggest that a movable element has a phase shift between the oscillations of each of the ends of the absorbent mass in each of the damping assemblies during operation of the movable element by generating damping effects and/or having different rigidity for each of the damping assemblies at the ends of the absorbent mass as recited in the claims 1, 10, 16, 17 and 19.  The examiner disagrees.  As set forth above, Ostermann discloses at least two damping assemblies (5) each of the damping assemblies being positioned respectively against a surface of the absorbent mass (2) and arranged to bear against the internal wall of the housing (1) at different parts of the absorbent mass (note fig. 3), wherein the movable element has a phase shift between the oscillations of each part of the absorbent mass in each of the . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657